

115 HR 5198 IH: Restoring Local Control Act
U.S. House of Representatives
2018-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5198IN THE HOUSE OF REPRESENTATIVESMarch 7, 2018Mr. Buck introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend titles 23 and 49, United States Code, to improve metropolitan planning.
	
 1.Short titleThis Act may be cited as the Restoring Local Control Act. 2.Designated MPO under highway program (a)Population representedSection 134(d) of title 23, United States Code, is amended—
 (1)in paragraphs (1)(A) and (6)(A)— (A)by striking 75 percent and inserting 50 percent; and
 (B)by striking (based on population); (2)by striking paragraph (2) and inserting the following:
					
 (2)StructureNotwithstanding paragraphs (3) and (4) and not later than 180 days after enactment of the Restoring Local Control Act, membership of each metropolitan planning organization that serves an area designated as a transportation management area shall consist of only the following:
 (A)Local elected officials. (B)Officials of public agencies that administer or operate major modes of transportation in the metropolitan area, including representation by providers of public transportation.
 (C)Appropriate State officials.; and (3)by striking paragraph (4) and redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively.
 (b)AutonomySection 134(g)(1) of such title is amended by striking and the State and all that follows through the period at the end and inserting the following: to ensure that the plans and programs of the metropolitan planning organization comply with the requirements of this section. The State shall provide oversight in an area with multiple metropolitan planning organizations.
			3.Designated MPO under transit program
 (a)Population representedSection 5303(d) of title 49, United States Code, is amended— (1)in paragraphs (1)(A) and (6)(A)—
 (A)by striking 75 percent and inserting 50 percent; and (B)by striking (based on population);
 (2)by striking paragraph (2) and inserting the following:  (2)StructureNotwithstanding paragraphs (3) and (4) and not later than 180 days after enactment of the Restoring Local Control Act, membership of each metropolitan planning organization that serves an area designated as a transportation management area shall consist of only the following:
 (A)Local elected officials. (B)Officials of public agencies that administer or operate major modes of transportation in the metropolitan area, including representation by providers of public transportation.
 (C)Appropriate State officials.; and (3)by striking paragraph (4) and redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively.
 (b)Compliance with requirementsSection 5303(g)(1) of such title is amended by striking and the State and all that follows through the period at the end and inserting the following: to ensure that the plans and programs of the metropolitan planning organization comply with the requirements of this section. The State shall provide oversight in an area with multiple metropolitan planning organizations.
			